Citation Nr: 0727460	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-11 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from January 
1982 to August 1982 and on active duty from January 2003 to 
March 2005.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In September 2006, the veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge at the 
Columbia RO.  A transcript of the hearing is of record.

In September 2006, the veteran withdrew his appeal with 
respect to the issue of entitlement to an initial rating in 
excess of 40 percent for a low back disability.  Therefore, 
this issue is not before the Board.


REMAND

The veteran was afforded a VA examination to determine the 
severity of his right knee disability in April 2005; however, 
during his September 2006 hearing before the Board, the 
veteran testified that his right knee disability had worsened 
since the VA examination.  

In addition, during his hearing the veteran indicated that 
there were additional VA medical records pertaining to his 
right knee disability that had not yet been procured.  

The veteran contends that he incurred bilateral hearing loss 
disability as a result of his active duty service.  Although 
the audiological findings on a service examination in March 
2005 are indicative of the presence of hearing loss 
disability in both ears, the findings on the VA examination 
only two months later show a significant improvement in the 
veteran's hearing acuity and that the veteran no longer had 
hearing loss disability in either ear.  Due to the 
conflicting findings on these examinations, the Board has 
determined that the veteran should be afforded another VA 
examination to determine if he has bilateral hearing loss 
disability that is related to his active service.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including 
treatment records from the Orangeburg 
Community Based Outpatient Clinic (COBC), 
part of the Columbia VAMC, dated from 
April 2006.  If the RO or the AMC is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  Then, veteran should be afforded an 
examination to determine the nature and 
extent of all impairment due to his 
service-connected right knee disability.  
The claims folder must be made available 
to and reviewed by the examiner, and the 
examiner should note such review in the 
report.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or subluxation of 
the knee.  The examiner should also 
determine if the knees lock and if so the 
frequency of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability should 
also be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.  If 
it is not feasible to express additional 
function impairment in terms of degrees 
of loss, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed must also be 
provided.

3.  The veteran should also be afforded a 
VA examination to determine if he has 
hearing loss disability for VA 
compensation purposes and if so whether 
it originated during active duty or is 
otherwise etiologically related to 
service.  All indicated studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.  If the veteran is found to 
have hearing loss disability in either 
ear, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that it 
originated during active duty or is 
otherwise etiologically related to active 
duty.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



